DECISION
Plaintiffs appealed Defendant's Notice of Disqualification, dated June 25, 2008.
On November 21, 2008, Plaintiffs filed an Application for Requalification under ORS 308A.089. (Def's Answer at 3-4.)
On November 25, 2008, Defendant placed Plaintiffs' property identified as Accounts R435811 and R429069 "back into farm use." (Def's Answer at 6-7.) Now, therefore,
IT IS THE DECISION OF THIS COURT that Plaintiffs' request that Defendant reverse its disqualification was granted by Defendant on November 25, 2008, when Plaintiffs' property *Page 2 
qualified for farm use special assessment. The above-entitled matter is now moot and may be dismissed.
Dated this _____ day of February 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onFebruary 3, 2009. The Court filed and entered this document on February3, 2009.